Citation Nr: 0910941	
Decision Date: 03/24/09    Archive Date: 04/01/09

DOCKET NO.  06-00 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.  

2.  Entitlement to an evaluation in excess of 70 percent 
disabling for post traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to June 
1971.  The RO has indicated that the Veteran also had service 
for 8 days in May 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.  Jurisdiction is currently with the RO in Los 
Angeles, California.  

In the January 2006 substantive appeal, the Veteran appears 
to have been seeking an earlier effective date for the grant 
of service connection for PTSD.  Unclear, is whether the 
Veteran is claiming clear and unmistakable error in one or 
more RO decision(s).  This matter is referred to the RO for 
appropriate action.  

In March 2008, the Board issued a decision addressing the 
rating assigned for the Veteran's PTSD and service connection 
for a hearing loss disability.  The Veteran appealed that 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In December 2008, the Veteran, through counsel, and 
the Secretary of Veterans' Affairs, through VA General 
Counsel, filed a Joint Motion for Remand with the Court.  The 
Court granted that Joint Motion the same month, vacating the 
March 2008 Board decision and remanding the matter to the 
Board for compliance with the instructions in the Joint 
Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion, the Secretary and the Veteran (the 
Parties) agreed that a pertinent March 1, 2006 VA Medical 
Center (VAMC) discharge summary was not included in the 
evidence before the Board when the Board issued the March 
2006 decision.  The Parties also agreed that there may be 
additional pertinent VAMC treatment records that have not 
been associated with the claims file.  On remand, all VA 
records not already associated with the claims file should be 
obtained and associated with the claims file.  

The record shows that the Veteran has not undergone an 
audiology examination.  An examination was scheduled in April 
2004 but the Veteran failed to appear.  On remand, the 
Veteran should be scheduled for an examination, notice of the 
examination should be sent to the Veteran and his 
representative, and this notice should inform the Veteran 
that if he fails to appear for the examination his claim for 
service connection for a hearing loss disability will be 
decided based on the evidence of record.  See 38 C.F.R. 
§ 3.655.  

The most recent PTSD examination of record is from April 
2004.  Given that considerable time has passed since that 
examination, the Veteran should be scheduled for an 
examination to assess disability caused by his PTSD.  The 
Veteran should be advised that failure to appear for the 
examination could result in denial of his claim.  See 
38 C.F.R. § 3.655

Finally, since the matter was last before the RO, the Court 
has issued two decisions clarifying the notice applicable to 
claims for VA benefits under the Veterans Claims Assistance 
Act of 2000 (VCAA).  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006); see also Vazquez-Flores v. Peake, 22 Vet. App. 
37, 43 (2008).  On remand, VA should ensure compliance with 
these notice requirements.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran and his 
representative a letter providing him with 
VCAA notice with regard to his claim for 
service connection for a bilateral hearing 
loss disability and his claim for an 
increased rating for PTSD.  This notice 
should comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.159, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), and Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 
(2008).  

This letter should also advise the Veteran 
that VA will schedule him for examinations 
and that, pursuant to 38 C.F.R. § 3.655, 
failure to appear for VA examinations 
could result in the denial of his claims.  

2.  Obtain all inpatient and outpatient 
records of treatment of the Veteran by VA 
from February 2006 until the present.  
Associate all records obtained with the 
claims file.  

3.  After completion of the above 
requested actions, schedule the Veteran 
for an appropriate VA examination to 
determine the current severity of his 
service- connected PTSD.  The claims file 
and a copy of this Remand must be made 
available to and reviewed by the examiner 
and the examiner should annotate the 
report as to whether the claims file was 
reviewed.  

The examiner must provide accurate and 
fully descriptive assessments of all 
psychiatric symptoms.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the Veteran's 
symptoms due to PTSD.  The examiner must 
also enter a complete multiaxial 
evaluation, and assign a GAF score.  

4.  Schedule the Veteran for an audiology 
examination to determine the nature and 
etiology of any hearing loss currently 
present.  The claims file and a copy of 
this REMAND should be provided to the 
examiner and the examiner should annotate 
the report as to whether the claims file 
was reviewed.  

The examiner is asked to provide an 
opinion as to whether it is as least as 
likely as not (a 50 percent or greater 
probability) that any current hearing loss 
began during the Veteran's active service 
or is causally related to the Veteran's 
active service.  In this case, the Veteran 
is presumed to have been exposed to 
acoustic trauma during active service.  

A complete rationale for all opinions must 
be provided.  

5.  Readjudicate the Veteran's claims on 
appeal.  If any benefit sought is not 
granted in full, provide to the Veteran 
and his representative a supplemental 
statement of the case and allow an 
appropriate period to reply.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




